         Case 1:17-cv-02351-BCM Document 63 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JAMAL WILLIAMS,                                                                         12/1/2020

                Plaintiff,

         -against-                                     17-CV-2351 (BCM)

 AARON JOHNSON,                                        ORDER

                Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Chief Judge having suspended in-person proceedings in the courthouses of this District

"through" January 5, 2021, see Standing Order M-10-468 (CM) (Nov. 30. 2020), the final pretrial

conference in this action, currently scheduled to take place on January 15, 2021, at 10:00 a.m., in

the Daniel Patrick Moynihan United States Courthouse, will instead take place over

videoconference via Skype for Business. The Court will email the videoconference information to

the parties upon receipt of the parties Joint Pretrial Order and related materials. An audio line will

be available to nonparties, including members of the public and/or the press, by dialing (917) 933-

2166 and entering the code 590077675. This Order does not affect any other requirements of the

Court's November 6, 2020 Trial Scheduling Order (Dkt. No. 59).

Dated: New York, New York
       December 1, 2020

                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
